          Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :       CRIMINAL NO. 19-CR-00125 (ABJ)
                v.                            :
                                              :
GREGORY B. CRAIG                              :
                                              :
                       Defendant.             :

        GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
    NOTICE OF INTENT TO FILE MOTION IN LIMINE TO EXCLUDE HEARSAY

         In his Notice of Intent to File Motion in Limine (ECF No. 45), Defendant identified nine

statements by witnesses Richard Gates and Jonathan Hawker that he seeks to exclude.              The

United States of America, in accordance with the Court’s Minute Order dated July 2, 2019, hereby

responds in opposition to Defendant’s Notice.

    I.      INTRODUCTION

         In this response, the government will address the admissibility of the nine specific

statements that Defendant’s Notice identified as objectionable from the interview reports of

potential government witnesses Jonathan Hawker and Richard Gates. 1        Beyond these statements

that Defendant specified, neither the government nor the Court are in a position to anticipate

Defendant’s unidentified potential objections. The Court should deny Defendant’s motion and

reserve its rulings as to the specific admissibility of testimony once and if it is offered at trial—

and if Defendant raises an objection.




1
       Contrary to Defendant’s assertion in its Motion (at 3) that “[w]e have asked the government
to advise us whether it intends to elicit hearsay testimony along these lines,” and despite the
government’s previous requests for specifics, Defendant never identified for the government,
before his Notice, what testimony he considered to be inadmissible hearsay. See ECF 45-5 at 2-3.
Defendant has yet to identify a single document that allegedly contains inadmissible hearsay.
           Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 2 of 11



   II.      ARGUMENT

         Pursuant to Rule 802 of the Federal Rules of Evidence, hearsay evidence is generally

inadmissible at trial, absent an exception recognized by a federal statue, the Federal Rules of

Evidence, or a rule prescribed by the Supreme Court.      In addition, a statement “means a person’s

oral assertion, written assertion or nonverbal conduct, if the person intended it as an assertion.”

Fed. R. Evid. 801(a).       Finally, a statement is considered hearsay when two conditions are

satisfied: (1) the statement is not made by the testifying witness at trial; and (2) the statement is

offered to prove the truth of the matter asserted in the statement.   Fed. R. Evid. 801(c).

         Conversely, if a statement is not offered to prove the truth of the matter asserted, it is not

hearsay. See, e.g. United States v. Thompson, 279 F.3d 1043, 1047 (D.C. Cir. 2002), cert. denied

537 U.S. 904 (2002) (Out of court statement offered to show its effect on the hearer’s state of mind

is not hearsay); Moore v. City of Memphis, 853 F.3d 866, 871 (6th Cir. 2017) (Out of court

statement by a neighbor that resident had a gun, and that resident said he would shoot first and ask

questions later, was not hearsay because it was offered not for the truth of the matter, but for its

effect on the listeners—the police officers—who therefore reasonably believed that resident was

a threat to their safety); Schindler v. Seiler, 474 F.3d 1008, 1010-11 (7th Cir. 2007) (Out of court

statements that constitute verbal acts are not hearsay, as well as statements offered to show its

effect on the person who heard the statement).

         At the outset, the government notes that it expects both Mr. Gates and Mr. Hawker to be

available to testify at trial. To the extent that the government calls either of these witnesses and

asks about statements made by others, the purpose behind those questions would simply be to help

explain to the jury the effect that such statement had on the witness.    Additionally, that evidence


                                                   2
          Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 3 of 11



will help to explain why the witness took or failed to take a particular action, and place their actions

in the appropriate context.    As to these questions, if necessary and requested by the Defendant,

the Court can provide a limiting instruction to the jury as to the purpose of this evidence.

        A. Objections to Potential Testimony of Richard Gates

        Defendant’s motion identifies five specific statements from an interview conducted with

Richard Gates on September 11, 2018, that he considers inadmissible hearsay. ECF No. 45 at 1-2.

The government will address each of these statements in turn, and state its position. Moreover,

the government rejects Defendant’s arguments and characterization of the evidence as to the nature

or quantity of the evidence that Gates can provide at trial. See, id. at 2.

        First, Defendant objects to Gates testifying on direct examination to the fact that Paul

Manafort told him that Defendant, prior to the release of the Skadden Report, had in fact contacted

legislators in the United States to discuss the roll-out of the Report. Id. at 1. If called to testify at

trial, the government does not intend to ask Mr. Gates about this statement on direct examination.

However, the government notes that depending on the questions asked on cross-examination,

and/or how the Defendant conducts his defense, it is possible that Manafort’s statement to Gates

regarding Defendant’s contacts with legislators will become relevant admissible testimony for

non-hearsay purposes. 2 For example, Gates assisted with an effort to contact legislators in the

United States during 2012 about a resolution that was adverse to the Ukrainian government. If

Defendant asks Gates about this issue, depending on the question, Gates can testify that Defendant



2
       Defendant’s billing records for the work performed for the Report show at least three
telephone contacts with Senator Durbin related to this project. See, e.g., June 6, 2012, entry
(SAU000034), July 31, 2012 entry (SAU000055), and August 1, 2012 entry (SAU000073). See
also, ECF No. 46-1 at 16-17, Defendant’s interview of October 19, 2017, discussing these contacts.

                                                   3
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 4 of 11



told him that he had reached out to Senator Durbin as part of this effort.

       Second, Defendant objects to Gates testifying on direct examination that Manafort told him

that Skadden was going to look into whether they needed to file under FARA. Id. at 1. If called

to testify at trial, the government does not intend to ask Mr. Gates about this statement on direct

examination. However, as noted before, depending on the questions asked on cross-examination,

and/or how the Defendant conducts his defense, it is possible that Manafort’s statement to Gates

may become relevant admissible testimony.

       Third, Defendant objects to Gates testifying on direct examination that regarding the

discussions as to what Defendant would be willing to do, or not do, regarding the Report’s media

plan, were conducted primarily between Manafort and Defendant, and that Manafort would then

brief Gates about those conversations. Id. at 1-2. For context, Gates gave this answer when

questioned about a specific memorandum sent to Manafort regarding the media plan for the rollout

of the Report. ECF No. 45-1 at 3. On its face, as recorded in the FBI 302, this statement is not

hearsay. Gates personally participated in at least one in-depth conversation with Defendant

regarding Defendant’s role in the media roll out plan for the Report. See, e.g., id. at 4-5.

Moreover, Gates can testify from personal knowledge that that the person from his firm who

primarily dealt with Defendant was, in fact, Manafort, and that Manafort would brief him about

those discussions. If called to testify at trial, the government does not intend to ask Mr. Gates

about the content of the discussions between Manafort and Defendant that Manafort reported to

Gates. However, Gates should be allowed to testify that he understood that, as part of a media

roll out plan that Gates was helping to manage, Manafort and Defendant had ongoing

conversations about which Gates was briefed.


                                                 4
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 5 of 11



       Fourth, Defendant objects to Gates testifying on direct examination that Manafort told him

that he had helped arrange meetings between Defendant and Ukrainian oligarchs for additional

work opportunities in Ukraine. ECF No. 45 at 2. If called to testify at trial, the government does

not intend to ask Mr. Gates about this specific statement on direct examination. However, for

context, Gates stated during his interview that Defendant approached Manafort during the summer

of 2012 to discuss additional work opportunities in Ukraine, and that those discussions continued

into early 2013. ECF No. 45-1 at 10. The FBI 302 does not state whether Gates has personal

knowledge about Defendant’s request for business assistance, but if he does, he should be allowed

to testify about it. In addition, as explained above, depending on the questions Defendant asks

Gates on cross-examination, and/or how the Defendant conducts his defense, it is possible that

Manafort’s statement to Gates will become admissible testimony.

       Fifth, Defendant objects to Gates testifying on direct examination that Alex Van Der

Zwaan told him that the media plans were being shared with Defendant, or that in December 2012

Defendant had received the assignments in the media plan. ECF No. 45 at 2. The government

intends to ask Gates whether his plan for executing the media strategy included Van Der Zwaan

sending Defendant media plans and an assignment. Such testimony is not hearsay because it is

not an out-of-court statement of someone other than Gates, nor is it being offered for the truth that

Defendant did, in fact, receive the various media plans or received the assignments. 3 Rather, the

testimony would be offered to explain Gates’s responsibility and work regarding the media plan



3
       Before a meeting that took place at the Harvard Club in September 2012, a number of
emails exist where Defendant directly received copies of the evolving media rollout plans. The
testimony described above relates to subsequent media plans, which were not sent directly to
Defendant, but that Gates and others understood were being provided by Van Der Zwaan.

                                                 5
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 6 of 11



rollout for the Report, and how he ensured that all participants were working together to

accomplish the goal of executing the media plan on Ukraine’s behalf. Indeed, in his motion,

Defendant does not provide accurate context for Gates’ statement. The FBI 302 reads:

       Gates was shown an email from Hawker to Gates with Bates stamps . . . December
       6, 2012 with the subject “Docs.” Hawker informed Gates that everything had gone
       to Alex’s . . . gmail, but that he can’t get a hold of Greg (Craig). Gates was unsure
       why Hawker was unable to get a hold of Craig. Gates said he can’t say for sure that
       Craig saw the attached Master Control Grid; however, he recalled being told by
       Van Der Zwaan around this time that Craig received the assignments.

The statement itself makes it clear that Gates cannot and will not testify that he knows that

Defendant saw or was provided with all media plans, but his testimony can help illuminate for the

jury how Gates expected the media rollout plan to be carried out—and how he expected Defendant

to participate. Defendant, of course, will be entitled to cross-examine Gates as to his own direct

contact with Defendant and whether Gates knows whether Defendant actually received the

materials in question. This testimony should be allowed by the Court.

       B. Objections to Potential Testimony of Jonathan Hawker

       Defendant’s motion identifies two specific statements from an interview conducted with

Mr. Jonathan Hawker on July 10, 2018, and two statements from an interview conducted on

January 23, 2019, that he considers inadmissible hearsay. The government will address each of

these four statements in turn, and state its position. However, the government takes exception

with Defendant’s inaccurate and unnecessary attacks regarding Hawker’s recollection of events in

this matter.   See, ECF No. 45 at 2.      Indeed, extensive documentary evidence, which the

government will offer at trial, corroborates Hawker’s recollection and expected testimony.




                                                6
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 7 of 11



       First, Defendant objects to Hawker testifying on direct examination that Gates informed

him that Defendant had stated that he had a trusted relationship with New York Times reporter

David Sanger and that Defendant would seed the Report with Sanger. Id. But this objection

completely ignores the context of the statement, as well as the reasons why such testimony would

be appropriate. Hawker provided this statement when discussing his own participation at a

meeting with Defendant, where Defendant—in Hawker’s presence—agreed that he would speak

with journalists as part of the media rollout plan. ECF No. 45-2 at 8. Hawker was then asked

about a subsequent change to the media plan, and why the change was made from “Project Team-

Bloomberg CG/SKA” to a media plan that instead directed contact with David Sanger of the New

York Times. Id. To explain why that change was made, Hawker explained that Gates told him

that Defendant had a trusted relationship with Sanger at the New York Times. Id. In other words,

the very reason for the change in the media plan was the information provided by Gates. As a

result, Hawker’s statement is not hearsay, because it would not be offered to prove that Defendant

actually had a trusted relationship with Sanger, but simply to explain the reason for the change in

the media plan. The Court should allow the testimony.

       Second, Defendant objects to Hawker testifying on direct examination that from a

conversation with Gates, Hawker understood that Gates believed that Defendant wanted to do the

briefing with Sanger and that Defendant did not want Hawker to do it. ECF No. 45 at 2. If called

to testify at trial, the government does not intend to ask Mr. Hawker what he thinks Gates believed

regarding Defendant’s intentions. 4 However, the government intends to ask Hawker to explain



4
        Although the Defendant objects to this evidence, this statement is arguably consistent with
his argument that the only reason he spoke to Sanger was to neutralize the damage that Ukraine,

                                                7
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 8 of 11



the reasons why he—as the public relations specialist on the project—did not brief Sanger. See

ECF No. 45-2 at 9. Moreover, Defendant has again taken Sanger’s statement out of its proper

context. As reflected in the FBI 302, Hawker personally spoke with Defendant about briefing

Sanger, and Defendant told Hawker that he [Defendant] would brief Sanger. Id.

       Third, Defendant objects to Hawker testifying on direct examination that from a

conversation with Gates, Hawker understood that Manafort had “sorted out Craig” because Craig

ultimately agreed to have contact with journalists despite his prior refusal. As with the prior

objection, the government does not intend to ask Hawker to testify about what he believed may

have happened based on deductions. However, the government intends to ask Hawker to explain

what changes, if any, he made to the media roll-out plan after Defendant reversed his prior

commitment—made in Hawker’s presence—to speak with journalists. Hawker is expected to

testify and explain that while he worked on a potential backup plan, he did not abandon the idea

of using the Defendant to speak with journalists despite Defendant’s stated reversal of position

because he was told that Manafort planned to speak to Defendant about this issue. Hawker is also

expected to testify that, at a later stage, Defendant was once again willing to speak with journalists

about the Report. As a result, Hawker’s statement is not hearsay, because it would not be offered

to prove that Manafort talked to Defendant about this issue, or even that Defendant changed his

mind based on a conversation with Manafort. Rather, the statement is important to show why

Hawker did not abandon the idea of using Defendant as part of the media roll out plan for the



through Hawker, would allegedly do with its media campaign: “Mr. Craig opted instead to
effectively sabotage the media plan by speaking with the Times reporters himself and highlighting
the very aspects of the Report that the MOJ and its media consultants were trying to falsify or
bury.” Defendant’s Reply in Support of Motion in Limine to Exclude Evidence, ECF No. 39 at 8.

                                                  8
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 9 of 11



Report despite Defendant’s alleged temporary “reversal.”

       Fourth, Defendant objects to Hawker testifying on direct examination that, as a result of

Manafort’s conversation with Defendant, the New York Times emerged as a leading candidate over

Bloomberg for the media rollout plan. The government does not intend to ask Hawker to testify

or opine that the New York Times was selected over Bloomberg based on what was said during a

conversation between only Manafort and Defendant. However, as detailed above in response to

Defendant’s first objection to his testimony, Hawker is expected to testify that the reason the media

rollout plan was changed from Bloomberg to the Times was because Gates told him that Defendant

had a trusted relationship with Sanger at the New York Times.

                                         CONCLUSION

       The government has answered every example provided by Defendant in his motion

regarding the potential testimony of Richard Gates and Jonathan Hawker.           For the foregoing

reasons, the Court should deny Defendant’s motion to exclude the testimony, and reserve its

rulings as to the specific admissibility of testimony or evidence once and if it is offered at trial.

With the benefit of the evidence at trial, the Court will have the best context available to properly

rule on evidentiary objections.

                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. Bar Number 472845

                               By:   /s/ Fernando Campoamor Sánchez
                                      FERNANDO CAMPOAMOR-SANCHEZ (DC 451210)
                                      MOLLY GASTON (VA 78506)
                                      Assistant United States Attorneys
                                      United States Attorney’s Office


                                                 9
         Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 10 of 11



                               555 Fourth Street, N.W.
                               Washington, D.C. 20530
                               Telephone: 202-252-7698/202-252-7803
                               Fernando.Campoamor-Sanchez@usdoj.gov
                               Molly.Gaston@usdoj.gov


                         JOHN C. DEMERS
                         ASSISTANT ATTORNEY GENERAL


                         By:   /s/ Jason B.A. McCullough
                                JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                Trial Attorney
                                Department of Justice
                                National Security Division
                                950 Pennsylvania Ave NW
                                Washington, D.C. 20530
                                Telephone: 202-616-1051
                                 Jason.McCullough@usdoj.gov

Dated:   July 11, 2019




                                       10
        Case 1:19-cr-00125-ABJ Document 56 Filed 07/11/19 Page 11 of 11



                                     Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Government’s
Response in Opposition to Defendant’s Notice to File a Motion in Limine has been sent to counsel
for the Defendant on July 11, 2019.


                                            /s/ Fernando Campoamor-Sánchez
                                            Fernando Campoamor-Sánchez
                                            Assistant United States Attorney
